Title: November 17. Sunday.
From: Adams, John
To: 


       
        
        Have spent several Days in copying Mr. Jays dispatches.
        
       
       On Fryday the 15, Mr. Oswald came to Visit me, and entered with some Freedom into Conversation. I said many Things to him to convince him that it was the Policy of my Lord Shelburne and the Interest of the Nation to agree with Us upon the advantageous Terms which Mr. Stratchey carried away on the 5th. Shewed him the Advantages of the Boundary, the vast Extent of Land, and the equitable Provision for the Payment of Debts and even the great Benefits stipulated for the Tories.
       He said he had been reading Mr. Paines Answer to the Abby Raynal, and had found there an excellent Argument in favour of the Tories. Mr. Paine says that before the Battle of Lexington We were so blindly prejudiced in favour of the English and so closely attached to them, that We went to war at any time and for any Object, when they bid Us. Now this being habitual to the Americans, it was excuseable in the Tories to behave upon this Occasion as all of Us had ever done upon all the others. He said if he were a Member of Congress he would shew a Magnanimity upon this Occasion, and would say to the Refugees, take your Property. We scorn to make any Use of it, in building up our System.
       I replied, that We had no Power and Congress had no Power, and therefore We must consider how it would be reasoned upon in the several Legislatures of the separate States, if, after being sent by Us to Congress and by them to the several States in the Course of twelve or fifteen Months, it should be there, debated. You must carry on the War, Six or Nine months certainly, for this Compensation, and consequently spend in the Prosecution of it, Six or Nine times the Sum necessary to make the Compensation for I presume, this War costs every Month to Great Britain, a larger Sum than would be necessary to pay for the forfeited Estates.
       How says I will an independant Man in one of our Assemblies consider this. We will take a Man, who is no Partisan of England or France, one who wishes to do Justice to both and to all Nations, but is the Partisan only of his own.
       Have you seen says he, a certain Letter written to the C. de V. wherein Mr. S.A. is treated pretty freely.—Yes says I and several other Papers in which Mr. J. Adams has been treated so too. I dont know, what you may of heard in England of Mr. S.A. You may have been taught to believe, for what I know, that he eats little Children. But I assure you he is a Man of Humanity and Candour as well as Integrity, and further that he is devoted to the Interest of his Country and I believe wishes never to be, after a Peace, the Partisan to France or England, but to do Justice and all the good he can to both. I thank you for mentioning him for I will make him my orator. What will he say, when the Question of Amnesty and Compensation to the Tories, comes before the Senate of Massachusetts. And when he is informed that England makes a Point of it and that France favours her. He will say here are two old, sagacious Courts, both endeavouring to sow the Seeds of Discord among Us, each endeavouring to keep Us in hot Water, to keep up continual Broils between an English Party and a french Party, in hopes of obliging the Independent and patriotic Party, to lean to its Side. England wishes them here and compensated, not merely to get rid of them and to save them selves the Money, but to plant among Us Instruments of their own, to make divisions among Us and between Us and France, to be continually crying down the Religion, the Government, the Manners of France, and crying up the Language, the Fashions, the Blood &c. of England. England also means by insisting on our compensating these worst of Ennemies to obtain from Us, a tacit Acknowledgment of the Right of the War—an implicit Acknowledgment, that the Tories have been justifiable or at least excuseable, and that We, only by a fortunate Coincidence of Events, have carried a wicked Rebellion into a compleat Revolution.
       At the very Time when Britain professes to desire Peace, Reconciliation, perpetual Oblivion of all past Unkindnesses, can She wish to send in among Us, a Number of Persons, whose very Countenances will bring fresh to our Remembrance the whole History of the Rise, and Progress of the War, and of all its Atrocitys? Can she think it conciliatory, to oblige Us, to lay Taxes upon those whose Habitations have been consumed, to reward those who have burn’d them? upon those whose Property has been stolen, to reward the Thieves? upon those whose Relations have been cruelly destroyed, to compensate the Murtherers?
       What can be the design of France on the other hand, by espousing the Cause of these Men? Indeed her Motives may be guessed at. She may wish to keep up in our Minds a Terror of England, and a fresh Remembrance of all We have suffered. Or She may wish to prevent our Ministers in Europe from agreeing with the British Ministers, untill She shall say that She and Spain are satisfyed in all Points.
       I entered largely with Mr. Oswald, into the Consideration of the Influence this Question would have upon the Councils of the British Cabinet and the Debates in Parliament. The King and the old Ministry might think their personal Reputations concerned, in supporting Men who had gone such Lengths, and suffered so much in their Attachment to them.—The K. may say I have other dominions abroad, Canada, Nova Scotia, Florida, the West India Islands, the East Indies, Ireland. It will be a bad Example to abandon these Men. Others will loose their Encouragement to adhere to my Government. But the shortest Answer to this is the best, let the King by a Message recommend it to Parliament to compensate them.
       But how will My Lord Shelburne sustain the shock of Opposition? When Mr. Fox and Mr. Burke shall demand a Reason why the Essential Interests of the Nation, are sacrificed to the unreasonable demands of those very Men, who have done this great Mischief to the Empire. Should these Orators indulge themselves in Philippicks against the Refugees, shew their false Representations, their outragious Cruelties, their innumerable demerits against the Nation, and then attack the first Lord of the Treasury for continuing to spend the Blood and Treasure of the Nation for their Sakes.
       Mr. Vaughan came to me Yesterday, and said that Mr. Oswald had that morning called upon Mr. Jay, and told him, if he had known as much the day before as he had since learned, he would have written to go home. Mr. V. said Mr. Fitzherbert had received a Letter from Ld. Townsend, that the Compensation would be insisted on. Mr. Oswald wanted Mr. Jay to go to England. Thought he could convince the Ministry. Mr. Jay said he must go, with or without the Knowledge and Advice of this Court, and in either Case it would give rise to jealousies. He could not go. Mr. Vaughan said he had determined to go, on Account of the critical State of his Family, his Wife being probably abed. He should be glad to converse freely with me, and obtain from me, all the Lights and arguments against the Tories, even the History of their worst Actions, that in Case it should be necessary to run them down it might be done or at least expose them, for their true History was little known in England.—I told him that I must be excused. It was a Subject that I had never been desirous of obtaining Information upon. That I pitied those People too much to be willing to aggravate their Sorrows and Sufferings, even of those who had deserved the Worst. It might not be amiss to reprint the Letters of Governor Bernard, Hutchinson and Oliver, to shew the rise. It might not be amiss to read the History of Wyoming in the Annual Register for 1778 or 9, to recollect the Prison Ships, and the Churches at New York, where the Garrisons of Fort Washington were starved in order to make them inlist into Refugee Corps. It might not be amiss to recollect the Burning of Cities, and The Thefts of Plate, Negroes and Tobacco.
       I entered into the same Arguments with him that I had used with Mr. Oswald, to shew that We could do nothing, Congress nothing. The Time it would take to consult the States, and the Reasons to believe that all of them would at last decide against it. I shewed him that it would be a Religious Question with some, a moral one with others, and a political one with more, an Economical one with very few. I shewed him the ill Effect which would be produced upon the American Mind, by this Measure, how much it would contribute to perpetuate Alienation against England, and how french Emmissaries might by means of these Men blow up the flames of Animosity and War. I shewed him how the Whig Interest and the Opposition might avail themselves of this Subject in Parliament, and how they might embarrass the Minister.
       He went out to Passy, for a Passport, and in the Evening called upon me again. Said he found Dr. Franklins Sentiments to be the same with Mr. Jays and mine, and hoped he should be able to convince Lord Shelburne. He was pretty confident that it would work right.—The Ministry and Nation were not informed upon the Subject. Ld. Shelburne had told him that no Part of his office gave him so much Paine as the Levy he held for these People, and hearing their Stories of their Families and Estates, their Losses, Sufferings and Distresses. Mr. V. said he had picked up here, a good deal of Information, about those People, from Mr. Allen and other Americans.
       
        
        Ridley, Allen and Mason, dined with me, and in the Evening Capt. Barney came in, and told me that Mr. Vaughan went off to day at noon. I delivered to Barney, Mr. Jays long Dispatches, and the other Letters.
       
       In the Evening the Marquis de la Fayette came in and told me, he had been to see Mr. de Fleuri, on the Subject of a Loan. He told him that he must afford America this Year a Subsidy of 20 millions. Mr. de Fleuri said France had already spent 250 millions in the American War, and that they could not allow any more Money to her. That there was a great deal of Money in America. That the Kings Troops had been subsisted and paid there. That the British Army had been subsisted and paid there, &c. The Marquis said that little of the Subsistance or pay of the British had gone into any hands but those of the Tories within their Lines. I said that more Money went in for their Goods than came out for Provisions or any Thing. The Marquis added to Mr. Fleury that Mr. Adams had a Plan for going to the States General, for a Loan or a Subsidy. Mr. Fleury said he did not want the Assistance of Mr. Adams to get Money in Holland, he could have what he would. The M. said Mr. A. would be glad of it. He did not want to go, but was willing to take the Trouble, if necessary.
       The Marquis said he should dine with the Queen tomorrow and would give her a hint, to favour Us. That he should take Leave in a few days and should go in the fleet that was to sail from Brest. That he wanted the Advice of Mr. F., Mr. J. and me before he went, &c. Said there was a Report that Mr. Gerard had been in England, and that Mr. de Rayneval was gone. I told him I saw Mr. Gerard at Mr. Jays a few Evenings ago.
       He said he did not believe Mr. Gerard had been. That he had men­tioned it to C. de V. and he did not appear confused at all, but said Mr. Gerard was here about the Limits of Alsace.
       The Marquis said that he believed, the Reason why C. de Vergennes said so little about the Progress of Mr. Fitsherbert with him, was because the difficulty about Peace was made by the Spaniards and he was afraid of making the Americans still more angry with Spain.... He knew the Americans were very angry with the Spaniards.
      